Per Curiam.
Plaintiff, the City of Lansing, appeals as of right from the order requiring the payment of interest on money which was the subject of a forfeiture proceeding decided in favor of claimant. We affirm.
On April 7, 1983, Kenneth Williams’ residence was searched, and $30,632.41 was seized. On August 22, 1988, the issue of forfeiture was finally decided, when the court dismissed the forfeiture complaint and ordered the seized property returned to the estate of Kenneth Williams.
Shortly thereafter claimant filed a motion requesting that the court order payment of interest on the money seized during the search. Following oral arguments the circuit court granted the motion and ordered the city to pay interest on the money from the date of seizure through the date of payment, at the rate actually earned by the city, in six-month increments. (As all parties concede, in effect the court ordered the city to return to claimant that interest which the city actually earned on the money.)
i
The city first argues that the court erred in ordering it to disgorge all interest it had earned on the seized money and asserts that interest is due only from the date of judgment.
Forfeiture proceedings are in rem civil proceedings. People v US Currency, 158 Mich App 126; 404 NW2d 634 (1986); In re Forfeiture of $28,088, 172 Mich App 200; 431 NW2d 437 (1988). The civil in rem forfeiture proceeding is a legal anomaly that proceeds on an archaic theory that inanimate *679objects themselves can be guilty of wrongdoing. Winn, Seizures of private property in the war against drugs: What process is due? 41 Southwestern L J 1111 (1988). Michigan’s drug forfeiture statute provides that forfeiture of "[a]nything of value that is furnished or intended to be furnished in exchange for a controlled substance ... or traceable to an exchange of a controlled substance in violation of this article ...” is allowed. MCL 333.7521(l)(f); MSA 14.15(7521)(l)(f). The statute further provides that "money that is found in close proximity to any property that is subject to forfeiture . . . shall be presumed to be subject to forfeiture.”
The forfeiture statute is silent on the issue of interest. However, our circuit courts possess the traditional power of equity courts.1 MCL 600.601; MSA 27A.601. It is a well-recognized principle of equity that no one may be made richer through another’s loss. Ollig v Eagles, 347 Mich 49; 78 NW2d 553 (1956).
During the more than five years that the City of Lansing had possession of the money, it was able to earn interest on the sum while claimant was not. Appellant argues that claimant is not entitled to receive interest because the money was not in an interest bearing account when seized. We find this argument spurious—claimant is entitled to use the money for any legitimate means that pleases claimant. The fact that at the time of seizure the money was not earning interest does not entitle the city to a windfall.
We need not address the issue whether interest *680should be awarded on money seized and ultimately returned. Our ruling is limited to holding that the circuit court did not err in ordering the city to disgorge the interest it had earned during the time it had control of the money seized.
ii
Claimant argues that the court erred in ordering plaintiff to pay interest pursuant to the judgment interest statute.
In its judgment the circuit court ordered that if the city could not determine the interest actually earned, it must pay interest pursuant to the judgment interest statute.
The propriety of this ruling is moot, as the record shows the city was able to determine the interest actually earned. We therefore decline to address the issue.
Finding no error requiring reversal, we affirm the order below.

 While as a general rule it might be more appropriate to address the issue of unauthorized use of property held in custody under the principles of bailment, we are aware of the 1938 Michigan Supreme Court definition of bailment as relating to personal property other than money. Goldman v Phantom Freight, Inc, 162 Mich App 472; 413 NW2d 433 (1987).